Citation Nr: 0717972	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  04-10 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial compensable disability rating for 
service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from February 1964 to August 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This matter was previously before the Board and was 
remanded in October 2006.


FINDING OF FACT

The veteran's service-connected disability, described for 
rating purposes as bilateral hearing loss, is productive of 
Level II hearing acuity in the right ear and Level III 
hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for entitlement to a compensable disability 
rating for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002);  38 C.F.R. §§ 4.7, 
4.71(a), Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103 
(West 2002 & Supp. 2006); 38 CFR § 3.159(b)(1) (2006).  As 
part of that notice, VA must inform the claimant of the 
information and evidence he is expected to provide, as well 
as the information and evidence VA will seek to obtain on his 
behalf.  In addition, VA must advise a claimant to provide 
any additional evidence in his possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the VCAA notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, No. 03-320 (U.S. Vet. 
App. Mar. 22, 2007); see also Pelegrini, 18 Vet. App. at 121; 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007); 
Simmons v. Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).

In this case, in October 2006 letters, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate service connection, increased rating, 
and earlier effective date claims, as well as specifying what 
information and evidence must be submitted by him, what 
information and evidence will be obtained by VA, and the need 
for him to advise VA of or submit any further evidence that 
pertains to his claim.  

The Board additionally notes that the veteran did not receive 
timely notice as to the information and evidence necessary to 
establish increased ratings and earlier effective dates.  As 
such, the VCAA notice was deficient as to timing.  The Board 
notes that the veteran, however, has not been prejudiced from 
this error because, in light of the denial of the claim in 
this appeal, any question as to the appropriate disability 
rating or effective date to be assigned is rendered moot.  
Sanders, supra.; Simmons, supra.

The Board notes at this point that the RO has taken 
appropriate action to comply with the duty to assist 
the appellant with the development of his claim.  The record 
includes service records, private medical records, and VA 
treatment records.  The record also includes a VA examination 
report addressing the current severity of the veteran's 
bilateral hearing loss.  As such, the Board finds that the 
record as it stands includes sufficient competent evidence to 
decide this claim.  See 38 C.F.R. § 3.159(c)(4).  Under these 
circumstances, the Board finds no further action is necessary 
to assist the veteran with the claim.

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  Accordingly, the Board will adjudicate the 
claim.

Analysis

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  Since 
the veteran is appealing the original assignment of a 
disability rating following an award of service connection, 
the severity of his service-connected bilateral hearing loss 
is to be considered during the entire period from the initial 
assignment of the rating to the present time.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

The veteran's service-connected hearing loss has been rated 
by the RO under the provisions of Diagnostic Code 6100.  
Since his claim was received in September 2002, the current 
version of rating criteria for bilateral hearing loss which 
became effective June 10, 1999, is for consideration.  62 
Fed. Reg. 25,202-25,210 (May 11, 1999).  

In evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the ratings schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmen v. 
Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule 
provides a table for ratings purposes (Table VI) to determine 
a Roman numeral designation (I through XI) for hearing 
impairment.  Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment in both ears.  See 38 C.F.R. § 4.85.  

When the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 
4.86(a).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

Turning to the record, private medical records from July 2002 
show that an audiogram revealed sensorineural loss with a 
high frequency component at 3,000 and above.  The veteran was 
noted to have good speech discrimination ability and that he 
was a borderline candidate for amplification.   

A March 2003 VA examination report notes that a July 2002 
audiogram from a private medical provider showed speech 
discrimination scores of 88 percent bilaterally.  The March 
2003 examiner noted that the July 2002 audiogram reflected 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
15
20

55
LEFT
N/A
20
30

60


On the authorized audiological evaluation in November 2006, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
35
40
60
60
LEFT
N/A
25
40
60
65

The average puretone threshold was 48.75 decibels in the 
right ear and 47.5 decibels in the left ear.  Speech 
audiometry revealed speech recognition ability of 84 percent 
in the right ear and of 82 percent in the left ear.

The Board notes that neither ear shows an exceptional pattern 
of hearing; therefore, Table VI should be used for both ears.  
Applying the criteria found in 38 C.F.R. §§  4.85-4.87, the 
veteran's November 2006 audiological examination report 
(which has the test results most favorable to the veteran) 
yielded level II hearing in the right ear and level III 
hearing in the left ear.

Entering the category designations from the November 2006 
audiological examination report for each ear into Table VII 
results in a 0 disability rating under Diagnostic Code 6100.  

The Board has carefully reviewed and considered the veteran's 
statements.  However, the Board must base its decision on the 
relevant medical evidence of record.  The Board emphasizes 
that it is bound by law to apply VA regulatory criteria and, 
as noted above, the Court has indicated that rating of 
hearing loss disability involves a mechanical application of 
the ratings schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  In the veteran's 
case, the degree of bilateral hearing loss shown by the 
examination fails to meet the criteria for a 10 percent 
disability rating.  Therefore, the preponderance of the 
evidence is against the veteran's claim for a compensable 
rating at this time.  The veteran may always advance a claim 
for an increased rating if his hearing loss disability 
increased in severity in the future.   

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  In the absence of such factors, the 
Board finds that criteria for submissions for assignment of 
the extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.  


ORDER

Entitlement to an initial compensable disability rating for 
service-connected bilateral hearing loss is denied.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


